         Case 1:19-mc-00026-JPO Document 19 Filed 10/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF
 TATIANA AKHMEDOVA,
                               Applicant,                         19-MC-026 (JPO)

                                                                       ORDER
 REQUEST FOR DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782.


J. PAUL OETKEN, District Judge:

       The Court has reviewed the letter filed by Mr. Akhmedov requesting leave to file a

motion to quash the subpoenas issued in this case (Dkt. No. 17), as well as Ms. Akhmedova’s

response to his letter (Dkt. No. 18). Mr. Akhmedov also requests that Ms. Akhmedova provide a

copy of all docket entries submitted under seal. (Dkt. No. 17 at 5.)

       The sealing order in this case expired on September 15, 2019. (Dkt. No. 15.)

Accordingly, all documents previously filed under seal are hereby unsealed in accordance with

this Court’s July 29, 2019 order. Additionally, Mr. Akhmedov may file a motion to quash the

subpoenas issued in this case. Ms. Akhmedova shall respond to any such application within 14

days. Ms. Akhmedova is further directed to provide a copy of any documents filed under seal in

this case to Mr. Akhmedov.

       The Clerk of Court is directed to unseal all documents in this case.

       SO ORDERED.

Dated: October 3, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
